 SABINE TOWING COMPANY, INC.61Sabine Towing Company,Inc.andLocal 333, United Marine:Division,NationalMaritime Union,AFL-CIOSabine Transportation Company, Inc.andLocal 333, UnitedMarine Division,National Maritime Union,AFL-CIO.CasesNos. 23-RC-1436 and 23-RC-1437. January 11, 1960DECISION AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9(c) of theNational Labor Relations Act, a consolidated hearing was heldbeforeWilton Waldrop, hearing officer.The hearing officer's rul-ings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman Leedom and Members Bean and Jenkins].Upon the entire record in these cases, the Board finds :1.The Employers are engaged in commerce within the meaningof the Act.2.The Petitioner is a labor organization which claims to repre-sent certain employees of the Employers. It refused, however, tostipulate that the Intervenor, Sabine Independent Tugboat Em-ployees Association,' is also a labor organization as defined in theAct.The record establishes that the Intervenor exists for the purposeof dealing with employers concerning wages, hours, and conditions ofemployment, and is therefore a labor organization as defined in theAct.The Petitioner also attempted to introduce evidence and made anoffer of proof to show that the Intervenor is a company-dominatedunion.The hearing officer excluded such evidence.As the profferedevidence relates to unfair labor practices which are not litigable ina representation proceeding, we sustain the rulings of the hearingofficer.3.The Employers and the Intervenor contend that their latestcontracts,' entered into on April 15, 1959, effective retroactively toJanuary 1, 1959, for a period of 5 years, bar these proceedings.ThePetitioner, on the other hand, maintains that those contracts arepremature extensions of similar 5-year contracts effective as of Janu-i Sabine Independent Tugboat Employees Association was permitted to intervene onthe basis of its current collective-bargaining contracts with the Employers covering theemployees involved herein2 Throughout the pertinent bargaining history, the Employers and the Intervenor havealways negotiated and signed three separate contracts covering employees operating threedifferent classes of tugs to witClass A, C, and D. For all intents and purposes, thesecontracts constitute a single contract as their terms relevant to contract bar are identical,and concededly have been executed separately only because of the different wage scalesand job conditions126 NLRB No. 10. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDary 1, 1958, and hence do not constitute bars herein under the Board'sdecisions inPacific CoastandDeluxe Metal Furniture Company .3Since 1947 the Intervenor has been the recognized collective-bargaining representative of the Employers' employees pursuant tosuccessive contracts.In 1954 the Intervenor and the Employers ne-gotiated and signed new contracts incorporating changes made inearlier agreements.These contracts were effective as of January 1,1954, for a 5-year term expiring on December 31, 1958.The 1954contracts, as well as all of the subsequent contracts, provided for mid-term "modification" or "termination" at the end of each year of thecontracts upon notice given by either party 60 days before the endof any calendar year during the effective period of the contracts'Pursuant to that provision, in November of 1954, negotiations wereentered into and culminated in a new contract being signed early in1955, effective for 5 years from January 1, 1955.Similar procedureswere followed in 1956, 1957, 1958, and 1959 and resulted in the execu-tion of successive 5-year contracts, each effective as of January 1 oftheir respective year.The petitions herein were filed on August 6, 1959.As indicatedabove, the Employers and the Intervenor contend that the 1959 con-tracts preclude a present determination of representation.We findno merit in this contention.When the 1959 agreements were executed, there were in effect the1958 agreements, which ran until December 31, 1962.Under Boardrules, such agreements are operative as bars for the first 2 years of theirterm, namely until December 31, 1959.As the 1959 agreements wereexecuted during this 2-year period, they were premature extensions ofthe 1958 agreements.For this reason, and as the petitions were filedover 60 days but not more than 150 days before the expiration of thefirst 2 years of the 1958 agreements, we find that the petitions weretimely filed .5Accordingly, we find that a question affecting commerce existsconcerning the representation of employees of the Employers withinthe meaning of Section 9(c) (1) and Section 2(6) and (7) of the Act.4.The parties stipulated, and we find, that the following employeesof the Employers constitute an appropriate unit for the purposes ofcollective bargaining within the meaning of Section 9(b) of the Act:All crew members on tugs owned and operated by Sabine TowingCompany, Inc., and Sabine Transportation Company, Inc., in and outs PacificCoast Association of Pulp and Paper Manufacturers,121NLRB 990, andDeluxe Metal Furniture Company,121 NLRB 995.4 Article II, section 2 of all contracts from 1954 to 1959.6 PacificCoastAssociation of Pulp and Paper Manufacturers, supra,andDeluxeMetal Furniture Company, supra.See also GibbsOil Company and Henry and Paul,Gibbsd/b/a Boulder Transportation Company,120 NLRB 1783, 1785-1786, distinguish-ingCushman's Sons, Inc.,88 NLRB 121, upon which the Intervenorrelies. DETROIT WINDOW CLEANERS UNION, LOCAL 139, ETC.63of Port Arthur, Texas, and Lake Charles, Louisiana, including mastersand chief engineers,' but excluding all supervisors as defined in theAct.[Text of Direction of Election omitted from publication.]9 The record does not show that the masters and chief engineers actuallypossesssupervisory authority as defined in the Act.Detroit Window Cleaners Union,Local 139 of the Building Serv-iceEmployees'InternationalUnion,AFL-CIOandDaelyteService Company.Case No. 7-CB-384. January 12, 1960DECISION AND ORDEROn March 13, 1959, Trial Examiner Eugene F. Frey issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in certain unfair labor practices asalleged in the complaint and recommending that the complaint bedismissed, as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter, the General Counsel and the Respondentfiled exceptions to the Intermediate Report and supporting briefs.The Board has. reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, to the extent consistent with ourdecision set forth below.We agree with the Trial Examiner that the Respondent did notrefuse to bargain with Daelyte Service Company, the Charging Partyherein, in violation of Section 8(b) (3) and (1) (A) of the Act, byinsisting that Daelyte sign the agreement which the Respondentnegotiated with the Association.For many years, the Respondent has bargained on a multiemployerbasiswith the Association which has represented its member-employers, including Daelyte.As a result of such negotiations, sepa-rate successive contracts were executed by the Respondent and theAssociation and its individual members. In November 1956, about 2months before the expiration of the 1955 agreement, Daelyte resignedfrom the Association.However, neither Daelyte nor the Associationnotified the Respondent of the resignation until June 15, 1957.In the meantime, pursuant to timely notice to reopen the 1955agreement given by the Respondent in February 1957, the Associationand the Respondent instituted negotiations for a new contract.After126 NLRB No. 8.